              Case 18-16248-MAM           Doc 279     Filed 10/26/20      Page 1 of 7



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                 www.flsb.uscourts.gov

In re:                                                        Case No. 18-16248-BKC-MAM
                                                              Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                          /

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Order Granting Trustee’s

Motion for Entry of Order Allowing Payment of Mediation Fees to Mediators [ECF No. 257]

was electronically served upon all parties in interest registered to receive electronic notice on this

matter via the Court’s Case Management/Electronic Case Filing System and/or via U.S. Mail as

indicated on the Service List below on this 23rd day of April, 2020.

         Dated April 23, 2020
                                               GENOVESE JOBLOVE & BATTISTA, P.A.
                                               Attorneys for Chapter 7 Trustee
                                               100 S.E. Second Street, 44th Floor
                                               Miami, Floirda 33131
                                               Telephone: (305) 349-2300
                                               Telecopier: (305) 349-2310

                                               By: /s/ Jesus M. Suarez
                                                  Jesus M. Suarez, Esq.
                                                  Florida Bar No. 60086
                                                  jsuarez@gjb-law.com
             Case 18-16248-MAM         Doc 279     Filed 10/26/20      Page 2 of 7



                                       SERVICE LIST

Served Via CM/ECF Notification

Robert C Furr
danderson@furrcohen.com, rcf@trustesolutions.net

John H Genovese, Esq on behalf of Plaintiff Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

John H Genovese, Esq on behalf of Trustee Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C. Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Philip B Harris on behalf of Defendant Advanced Avionics, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant CannaMed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust
philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc.
philip@philipbharris.com

Philip B Harris on behalf of Defendant Tanya Siskind
philip@philipbharris.com



                                               2
             Case 18-16248-MAM         Doc 279     Filed 10/26/20   Page 3 of 7



Steven S Newburgh on behalf of Creditor 3485 Lago De Talavera Trust
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Carl Stone
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Christopher George
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor David Fiore
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Dianna George
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Frederick Volkwein
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Other Professional George W. Liebmann
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

David A Ray, Esq. on behalf of Creditor Carl Stone
dray@draypa.com, draycmecf@gmail.com;sramirez.dar@gmail.com;drabrams620@gmail.com

Jeffrey M Siskind on behalf of Debtor Chance & Anthem, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Interested Party Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Jesus M Suarez on behalf of Plaintiff Robert C. Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Jesus M Suarez on behalf of Trustee Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com



                                               3
             Case 18-16248-MAM          Doc 279     Filed 10/26/20   Page 4 of 7



Stuart A Young, Esq on behalf of Creditor 27120 Ocean Gateway, LLC
syoung@ybplaw.com

Stuart A Young, Esq on behalf of Creditor Alan Bias
syoung@ybplaw.com

Served Via U.S. Mail
To all parties on the attached mailing matrix




                                                4
                                   Case 18-16248-MAM      Doc 279          Filed 10/26/20   Page 5 of 7
Label Matrix for local noticing                27120 Ocean Gateway, LLC                       3485 Lago De Talavera Trust
113C-9                                         7745 Dawson Court                              c/o Sofiye Williams, Esq.
Case 18-16248-MAM                              Lake Worth, FL 33467-7719                      500 E. Broward Blvd.
Southern District of Florida                                                                  Suite 1710
West Palm Beach                                                                               Fort Lauderdale, FL 33394-3005
Fri Oct 23 16:35:53 EDT 2020
Chance & Anthem, LLC                           Office of the US Trustee                       Sarenil Associates
3445 Santa Barbara Drive                       51 S.W. 1st Ave.                               c/o Zaretsky Law Group
Wellington, FL 33414-7269                      Suite 1204                                     1615 Forum Place. Suite 3-A
                                               Miami, FL 33130-1614                           West Palm Beach, FL 33401-2316


3485 Lago De Talavera Trust                    3GEN VC, LLC                                   ABK South Properties, LLC
c/o Sofiye Williams, PA                        c/o Gerald Cantor                              c/o George Booras, Esq.
500 E. Broward Blvd., Suite 1710               4000 Hollywood Boulevard #500-N                1371 Hill Ave
Fort Lauderdale, FL 33394-3005                 Hollywood, FL 33021-1224                       Melbourne, FL 32940-6948


All Pro Pool Service                           Apostle Construction                           Bay Area Disposal
13557 Barberry Drive                           716 Naylor Mill Road                           POB 189
Wellington, FL 33414-8518                      Salisbury, MD 21801-1114                       Owings, MD 20736-0189



Beaver Tree Service                            Christopher George and Dianna George           (p)COMPTROLLER OF MAYLAND
POB 2476                                       c/o Dianna George                              BANKRUPTCY UNIT
Salisbury, MD 21802-2476                       6126 Park Lane W.                              301 W PRESTON ST ROOM 409
                                               Lake Worth, FL 33449-6620                      BALTIMORE MD 21201-2396


David Fiore and Carl Stone                     David Fiore, et al.                            Delmarva Power
c/o Carl Stone                                 c/o Sofiye Williams, Esq.                      5 Collins Drive #2133
1714 Hunters Path Lane                         500 E. Broward Blvd.                           Mail Stop 84CP42
Pittsburgh, PA 15241-3153                      #1710                                          Carneys Point, NJ 08069-3600
                                               Fort Lauderdale, FL 33394-3005

Delmarva Power & Light Co.                     Edgar A. Baker, Jr., Esq.                      Frank R Zokaites
500 N Wakefield Dr Fl 2                        Wicomico County Department of Law              375 Golfside Dr
Newark, DE 19702-5440                          125 North Division Street, Room 101            Wexford PA 15090-9419
                                               Salisbury, MD 21801-5030


Frederick R. Volkwein                          Haynes Scaffolding & Supply, Inc.              Jeffrey M. Siskind
2727 Rosemary Avenue #3                        1210 Ortega Road                               3465 Santa Barbara Drive
West Palm Beach, FL 33407-5310                 West Palm Beach, FL 33405-1077                 Wellington, FL 33414-7269



PTM Electric, Inc.                             Richard Barclay Neff Jr                        Richard Bell
16971 W. Hialeah Drive                         2760 Meadowlark Lane                           16192 Coastal Highway
Loxahatchee, FL 33470-3729                     West Palm Beach, Florida 33409-2019            Lewes, DE 19958-3608



Richard Bell                                   Richard Neff                                   Richard P. Zaretsky, Esq.
16192 Coastal Highway                          2760 Meadowlark Lane                           1615 Forum Place
Lewes, Delaware 19958-3608                     West Palm Beach, Florida 33409-2019            Suite 3A
                                                                                              West Palm Beach, FL 33401-2267
                                  Case 18-16248-MAM               Doc 279          Filed 10/26/20      Page 6 of 7
Sarenil Associates, LLC c/o Frederick Volkwe           Sovereign Gaming & Entertainment, LLC                State of Maryland DLLR
1615 Forum Place                                       3485 Lago De Talavera                                Division of Unemployment Insurance
Suite 3A                                               Wellington, FL 33467-1071                            1100 N. Eutaw Street, Room 401
West Palm Beach, FL 33401-2316                                                                              Baltimore, MD 21201-2225


Steven S. Newburgh, Esq.                               T.E. Smith & Son, Inc.                               Wellington 3445, LP
McLaughlin & Stern PLLC                                2043 Northwood Drive                                 375 Golfside Road
CityPlace Office Tower - Suite 1700                    Salisbury, MD 21801-7800                             Wexford, PA 15090-9419
525 Okeechobee Boulevard
West Palm Beach, FL 33401-6349

Alan Barbee                                            Alan Bias                                            Carl Stone
GlassRatner Advisory & Capital Group                   7745 Dawson Court                                    c/o Sofiye Williams PA
1400 Centrepark Blvd #860                              Lake Worth, FL 33467-7719                            500 E Broward Blvd., #1710
West Palm Beach, FL 33401-7421                                                                              Ft Lauderdale, FL 33394-3005


Christopher George                                     David Fiore                                          Dianna George
c/o Sofiye Williams, Esq.                              c/o Sofiye Williams, Esq.                            c/o Sofiye Williams PA
500 E. Broward Blvd.                                   500 E. Broward Blvd.                                 500 E. Broward Blvd., #1710
Suite 1710                                             Suite 1710                                           Ft Lauderdale, FL 33394-3005
Fort Lauderdale, FL 33394-3005                         Fort Lauderdale, FL 33394-3005

Frederick Volkwein                                     George W. Liebmann                                   Robert C Furr
c/o Richard P. Zaretsky, Esq.                          Law Offices of George W. Liebmann, P.A.              www.furrtrustee.com
1615 Forum Place, Suite 3A                             8 West Hamilton Street                               2255 Glades Road Ste 301E
West Palm Beach, FL 33401-2316                         Baltimore, MD 21201-5008                             Boca Raton, FL 33431-7383




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Comptroller of the Treasury
Compliance Division, Room 409
301 W. Preston Street
Baltimore, MD 21201




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)West Palm Beach                                     (d)27120 Ocean Gateway, LLC                          (d)27120 Ocean Gateway, LLC
                                                       7745 Dawson Court                                    7745 Dawson Court
                                                       Lake Worth, FL 33467-7719                            Lake Worth, FL 33467-7719



(d)3GEN VC, LLC                                        (d)ABK South Properties, LLC                         (d)All Pro Pool Service
c/o Gerald Cantor                                      c/o George Booras, Esq.                              13557 Barberry Drive
4000 Hollywood Boulevard #500-N                        1371 Hill Avenue                                     Wellington, FL 33414-8518
Hollywood, FL 33021-1224                               Melbourne, FL 32940-6948
                                 Case 18-16248-MAM      Doc 279          Filed 10/26/20   Page 7 of 7
(d)Apostle Construction                      (d)Bay Area Disposal                           (d)Beaver Tree Service
716 Naylor Mill Road                         POB 189                                        POB 2476
Salisbury, MD 21801-1114                     Owings, MD 20736-0189                          Salisbury, MD 21802-2476



(d)David Fiore, et al.                       (d)Frederick R. Volkwein                       (d)Haynes Scaffolding & Supply, Inc.
c/o Sofiye Williams, Esq.                    2727 Rosemary Avenue #3                        1210 Ortega Road
500 E. Broward Blvd. #1710                   West Palm Beach, FL 33407-5310                 West Palm Beach, FL 33405-1077
Fort Lauderdale, FL 33394-3005


(d)PTM Electric, Inc.                        (u)Sovereign Gaming & Entertainment, LLC       (d)T.E. Smith & Son, Inc.
16971 W. Hialeah Drive                       INVALID ADDRESS PROVIDED                       2043 Northwood Drive
Loxahatchee, FL 33470-3729                                                                  Salisbury, MD 21801-7800



(d)Frank R. Zokaites                         (d)Jeffrey M Siskind                           (d)Jeffrey M Siskind
375 Golfside Dr                              3465 Santa Barbara Drive                       3465 Santa Barbara Drive
Wexford, PA 15090-9419                       Wellington, FL 33414-7269                      Wellington, FL 33414-7269



End of Label Matrix
Mailable recipients      44
Bypassed recipients      18
Total                    62
